Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated September 30, 2008 (People v Tucker, 54 AD3d 1065 [2008]), affirming a judgment of the Supreme Court, Queens County, rendered April 2, 2004.
*1147Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Mastro, A.P.J., Rivera, Dillon and Belen, JJ., concur.